UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2310



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KRIS PLETSCHKE, d/b/a Raw Health,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-03-214-1)


Submitted:   March 24, 2005                 Decided:   March 29, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kris Pletschke, Appellant Pro Se.    Mark Josephs, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kris   Pletschke    appeals    the   district   court’s   order

entering default judgment against him. We have reviewed the record

and find no reversible error.           Accordingly, we affirm on the

reasoning of the district court.    See United States v. Pletschke,

No. CA-03-214-1 (W.D.N.C. Sept. 13, 2004).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                 - 2 -